Citation Nr: 0908902	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  08-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the Board decision of February 28, 1995, which denied 
service connection for the cause of the Veteran's death, was 
based on clear and unmistakable evidence (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant, 
received in July 2008, in which she alleges CUE in a February 
28, 1995 Board decision that denied her claim of entitlement 
to service connection for the cause of the Veteran's death.

The Veteran served with the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces from November 1944 to August 1945.  The 
Veteran died in January 1964.  The appellant is the Veteran's 
spouse.

The appellant's representative was afforded the opportunity 
to file a brief in the present case.  In March 2009, the 
representative informed the Board that it had fully reviewed 
the case and had no additional comments to make.


FINDINGS OF FACT

1. In a February 1995 decision, the Board denied service 
connection for the cause of the Veteran's death.

2. There was a tenable basis for the Board's February 1995 
decision.


CONCLUSION OF LAW

The February 1995 Board decision which denied entitlement to 
service connection for the cause of the Veteran's death was 
not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.1400-20.1411 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

However, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply to claims of 
clear and unmistakable error in prior final Board decisions. 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

I.  CUE

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error. Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement. Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refilling. 38 C.F.R. § 20.1404(b).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 38 C.F.R. § 20.1403(b)(1). To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made. If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) The Secretary's failure 
to fulfill the duty to assist; and (3) A disagreement as to 
how the facts were weighed or evaluated. 38 C.F.R. § 
20.1403(d). CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts. See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision." Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision. Porter v. Brown, 
5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE. 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made. Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993). "It is a kind of error, 
of fact or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error." Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to a Board decision on a motion to revise a Board 
decision due to CUE. 38 C.F.R. § 20.1411(a).

The Board decision in question was issued in February 1995, 
and denied entitlement to service connection for the cause of 
the Veteran's death.  

The evidence at the time of the Board's February 1995 
decision included documentation concerning the Veteran's 
verified active military service; clinical findings dated 
just prior to and subsequent to the Veteran's period of 
recognized U.S. military service and service medical records; 
post-service medical records; statements proffered by the 
Veteran, the appellant, and other lay witnesses; medical 
statements; and independent medical opinions, dated in July 
1994 and December 1994. 

In pertinent part, service department records and the 
Veteran's statements, including an Affadavit for Philippine 
Army Personnel signed by the Veteran in October 1945, 
reflected that the Veteran worked as a civilian taxi cab 
driver prior to December 1941.  In December 1941, he was 
employed as a civilian driver by the Philippine Scouts.  He 
stated he was then inducted into the U.S. Armed Forces Far 
East in December 1941, where he continued to work as a driver 
and helper in the radio section of HQ Battery, 24th FA of the 
Philippine Scouts.  From April to July 1942 he was a prisoner 
of war.  He joined the guerillas in October 1942, and served 
until sometime after July 1945, first as a saboteur and then 
as a driver and truck driver.  ARCEN Form 632 certified that 
the Veteran served with the recognized guerrillas from 
November 1944 to August 1945, and that he therefore had 
recognized active military service in the U.S. Armed Forces 
from November 1944 to August 1945.  The form further 
indicated that the Veteran's record of physical examination 
at entrance, if made, was lost or destroyed as a result of 
the war.  No other service is recognized by the service 
department.

Records just prior to and shortly after the Veteran's period 
of recognized U.S. military service and his service medical 
records, showed that the Veteran was hospitalized in 1942 and 
treated for ileocolitis and malaria.  Records showed that he 
was considered a war prisoner and had been transferred from a 
concentration camp.  As above noted no record of a report of 
medical examination at entrance to active military service in 
November 1944 could be located.  If one was made, it was 
presumed to be lost or destroyed.  Thereafter, results of a 
chest X-ray taken in October 1945 and read in November 1945 
showed findings of minimal tuberculosis, predominantly 
fibroid.  A report of physical examination conducted in 
November 1945 showed that the Veteran complained of chest 
pain.  He was observed to have rales in the left apex of his 
lung.  He was found unfit for duty due to tuberculosis, 
minimal fibroid.  A note dated in January 1967 from the 
radiologist who read the October 1945 X-ray explained that 
the term "fibroid" did not necessarily mean "fibrotic," as 
a final determination as to activity was left to the 
clinician.  In first or single X-ray examinations, the 
radiologist explained, activity was usually presumed until 
the contrary was proven.  A February 1967 medical statement 
certified that a diagnosis of pulmonary tuberculosis, 
minimal, activity undetermined, based on the October 1945 
X-ray results was justified.  In July 1958, a statement from 
the Chief of Medical Division III, Philippine Department of 
Health (Division of Tuberculosis) reflected that a person 
with the Veteran's name had undergone a chest X-ray in 
February 1946, and that results revealed an enlarged hilar 
shadow of the right and left lung, with an impression of 
other pathology.  However, it was explained that the identity 
of the individual X-rayed could not be guaranteed, since the 
individual had been X-rayed under mass examination and no 
proper identification was made at the time.

Subsequent medical records showed abnormal clinical findings 
of and treatment for lung conditions as early as in 1957.  
This evidence included results of an August 1957 X-ray 
showing fibroexudative lesions in the upper 3rd with an area 
of destruction at the 2nd interspace and honeycombing more 
mesially below clavicle, probably bronchiectatic changes, and 
scattered fibrosing foci in the lower two thirds of the right 
hemithorax; and dense apex in the left hemithorax.  A 
statement offered in August 1957 by a physician attested that 
he had treated the Veteran for pneumonia but could not 
remember the dates of treatment.  A medical certificate dated 
in January 1961 documented that the Veteran was then 
diagnosed with active, advanced pulmonary tuberculosis, 
bilateral and chronic asthma.  Results of X-rays taken in 
November 1962 showed that the Veteran had far advanced 
pulmonary tuberculosis, activity undetermined, and bilateral 
pulmonary emphysema.  

The record also contained lay statements of witnesses, 
received in August 1957.  The first, his neighbor and barber, 
averred he had known the Veteran for 20 years.  The second, 
also a neighbor, averred he had known the Veteran for 27 
years.  The witnesses attested that the Veteran was healthy 
prior to the war beginning in 1941.  In 1942, the Veteran was 
made a prisoner of war.  Upon his release, the witnesses 
observed him to be unhealthy, haggard, pale, and 
undernourished, and to suffer from malaria and dysentery.  
The witnesses attested that the Veteran never regained his 
health, appearing weak, unenergetic, and at times coughing 
and shivering as if with a fever.  The one witnesses stated 
he observed the Veteran to get injections for tuberculosis.  
The record also contained lay statements proffered by the 
Veteran in support of his claims for service connection, and 
by his family, including the appellant, his wife, and his son 
throughout the period prior to the February 1995 Board 
decision.  These statements attested to the Veteran's service 
on behalf of the U.S. Armed Forces, his captivity as a 
prisoner of war, his infection with tuberculosis and ensuing 
ill health, and their belief that his tuberculosis was 
incurred during his active service and therefore ought to be 
service-connected.

In January 1964, the Veteran died.  The cause of death was 
identified as asphyxia by choking of blood, due to 
hemoptysis, with advance tuberculosis listed as a 
contributory cause.

A July 1994 private medical statement reflected the opinion 
that the Veteran's tuberculosis was present within two months 
of his discharge from active service due to a lung lesion 
that had not been followed up on.  The condition progressed 
to an advanced level due to lack of treatment, and the 
Veteran died of the disease in 1964.  The physician observed 
that the records demonstrated that the Veteran had pulmonary 
tuberculosis of undetermined activity in October 1945.  The 
status of his tuberculosis two months after his discharge 
cannot be determined due to improper testing and medical 
procedure.  However, the physician concluded, the record as a 
whole clearly indicated that the condition must have been 
active due to the rapid advance of the condition.  In 
summary, she stated, there was no doubt that the Veteran's 
tuberculosis was contracted while he was in service, most 
likely while he was a prisoner of war.  The physician was 
Acting Chief of the Tuberculosis Unit at the Dayton VA 
Medical Center from 1942 to 1962, and she noted that she had 
reviewed the Veteran's claims folder in arriving at her 
conclusions.

In December 1994, the Board obtained an independent medical 
opinion from a physician and Professor of Medicine at the 
School of Medicine at the University of Virginia.  The 
physician opined that the Veteran developed pulmonary 
tuberculosis either prior to or during his military service, 
observing that the October 1945 X-ray gives a classic 
description for the disease.  The physician opined that the 
Veteran was likely infected prior to his service as a taxi 
driver or during his prisoner of war confinement.  Given the 
debilitating conditions he experienced as prisoner of war, 
the physician concluded that it was likely that the Veteran's 
prisoner of war experience either was the cause for initial 
infection or the cause of activation of a focus of 
tuberculosis infection in his lung that had occurred earlier.  
In summary, he stated, it was his opinion that the Veteran 
developed pulmonary tuberculosis before he was discharged in 
1945, and the extreme and harsh circumstances he experienced 
as a prisoner of war very likely contributed to either the 
original infection, or to progression of the active disease, 
or both.

The law extant at the time of the February 1995 Board 
decision provided that a Veteran is defined as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable." 38 C.F.R. § 3.1(d). See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts (except as otherwise 
provided) was included for pension, compensation, dependency 
and indemnity compensation, and burial allowance.  38 C.F.R. 
§ 3.8(a).  Service in the Commonwealth Army of the 
Philippines was included for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the U.S. by orders issued by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the U.S. dated July 26, 1941.  
Service on or after July 1, 1946 was not included.  38 C.F.R. 
§ 3.8(c).  

Service as a guerrilla under a commissioned officer of the 
U.S. Army, Navy, or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized by and 
cooperating with the U.S. Forces was included.  Service as a 
guerilla by a member of the Philippine Scouts or the Armed 
Forces of the U.S. was considered as service in his or her 
regular status.  38 C.F.R. § 3.8(d).

For a regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of the U.S., the period of active 
service will be from the data certified by the Armed Forces 
as the date of enlistment or date of report for active duty, 
whichever is later, to date of release from active duty, 
discharge, death, or in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  38 C.F.R. § 3.9.

Such service, however, must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203.  If a 
claimant does not submit evidence of military service, or the 
information is insufficient, VA must request the information 
from the service department. Sarmiento v. Brown, 7 Vet. App. 
80, 82 (1994).  The service department's findings are binding 
and conclusive upon VA. VA does not have the authority to 
alter the findings of the service department. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions: (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

Unless the record shows examination at time of entrance into 
the Armed Forces of the U.S., such person were not entitled 
to the presumption of soundness.  This also applied upon 
reentering the Armed Forces after a period of inactive 
service.  38 C.F.R. § 3.8(2).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306.

A chronic, tropical, or prisoner of war related disease will 
be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  
Active tuberculosis must become manifest to a degree of 10 
percent or more within three years after separation from 
active service.  38 C.F.R. § 3.307, 3.309.  

In cases of service connection, due consideration shall be 
given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, 
the official history of each organization in which the 
veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  In this regard, 
satisfactory lay or other evidence of service incurrence or 
aggravation of injury or disease will be accepted, if 
consistent with the circumstances, conditions, and hardships 
of such service, notwithstanding there is no official record 
of such incurrence or aggravation in such service, and to 
that end, every reasonable doubt will be resolved in the 
veteran's favor.  However, this may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran was not service connected for any conditions 
during his lifetime.  During his lifetime, he was denied 
service connection for tuberculosis in unappealed November 
1957, March 1958, and August 1958 rating decisions.  
Reconsideration was denied in November 1959.  

In analyzing the evidence in the February 1995 decision, the 
Board observed that both expert opinions concurred that the 
onset of the Veteran's active tuberculosis likely occurred 
during his time as a prisoner of war.  While he may have been 
exposed prior to this, he had minimal objective signs of 
tuberculosis prior to the hardship of being a prisoner of war 
in 1942.  The Board noted that the evidence of record, 
including the Veteran's own statements and the lay testimony 
of his friends and family, as well as the clinical evidence 
of record, demonstrated that his respiratory condition 
deteriorating during his captivity and after he was a 
prisoner of war.

The Board then observed, in the February 1995 decision, that 
the Veteran was not on active duty while he was a prisoner of 
war.  The Board thus concluded that the weight of the 
evidence established that the Veteran's pulmonary 
tuberculosis existed prior to the start of the Veteran's 
period of recognized service.  In addition, as noted above, 
no report of medical examination at entrance to active 
service in November 1944 was of record.  Thus, the February 
1995 decision found he was not entitled to a presumption of 
soundness under 38 C.F.R. § 3.8.  

Concerning whether the pre-existing tuberculosis had been 
aggravated, the Board in February 1995 noted that service 
medical records showed that the Veteran presented in November 
1945 with complaints of chest pain and was observed to have 
rales in the left apex of his lung.  Results of X-ray showed 
tuberculosis, minimal fibroid.  In view of the minimal 
findings, the Board concluded in February 1995, the 
tuberculosis did not increase in severity during the 
Veteran's relatively short period of active duty.  Since no 
progression of the disorder was found, it was unnecessary to 
consider whether deterioration represented the natural 
progress of the disease.

The Board in February 1995 then considered the argument that 
the Veteran's malaria and dysentery inservice caused his 
tuberculosis.  However, the Veteran was treated for these 
conditions in 1942, again prior to his active service.  
Service medical records showed no treatment for these 
conditions during his recognized active service, and there 
was no other medical evidence of record to support the 
contention.  

The February 1995 decision held that service connection for 
the cause of the Veteran's death was not warranted.

The appellant asserts that the February 1995 decision is 
based on CUE for essentially three reasons.  First, the 
appellant argues that the Veteran's service prior to November 
1944 ought to be recognized as active military service in the 
U.S. Armed Forces (misapplication of 38 C.F.R. §§ 3.8, 3.9).  
Second, she argues that the Board committed CUE in finding 
that the tuberculosis pre-existed active service 
(misapplication of 38 C.F.R. § 3.8(2)).  Third, she argues 
that the Board committed CUE in finding that the pre-existing 
tuberculosis was not aggravated during the Veteran's active 
service and/or was not manifested to a compensable degree 
within the presumptive period after his discharge 
(misapplication of 38 C.F.R. §§ 3.306, 3.307, 3.309).

Concerning the Board's application of 38 C.F.R. §§ 3.8, 3.9 
and the determination of the Veteran's period of active 
service, the Board's conclusions, in February 1995 and now, 
are constrained by the law.  See Duro, supra. The service 
department has certified only that service from November 1, 
1944 to August 12, 1945 as active service in the Armed Forces 
of the U.S.  This service was service in a recognized 
guerrilla service.  

Concerning the Board's application of 38 C.F.R. §§ 3.8(2), 
the Board is also constrained by the law, in that the 
Veteran's report of medical examination at entrance to active 
service is not of record and, in fact, has been certified as 
lost or destroyed, if it was done, by the service department 
itself.  The Veteran is therefore not accorded the 
presumption of soundness.  See 38 C.F.R. § 3.8.  

The Board is not unsympathetic to the appellant's arguments 
with respect to her first two arguments.  However, Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces. Duro, supra.  
The law and regulations of VA are binding upon the Board.

Concerning the Board's application of 38 C.F.R. §§ 3.306, it 
is within the Board's purview to review the evidence and 
determine the onset of a particular condition and the most 
appropriate level of severity during active service and at 
the time of discharge.  In its February 1995 analysis, the 
Board considered the medical evidence, the Veteran's 
assertions, and the assertions of his lay witness.  The 
medical experts, corroborated by the Veteran's statements and 
that of his witnesses, dated the objective onset of the 
Veteran's active tuberculosis during his time as prisoner of 
war, in 1942.  Infection, it is conceded, could have occurred 
earlier, but in either scenario, both pre-dated his entrance 
to active service in 1944.  As the condition was found to 
have clearly pre-existed service, a determination as to 
whether the condition was aggravated by active service was 
necessary.  Service medical records showed complaints, 
observations, and clinical evidence that the Board found, in 
its analysis, to be minimal.  The Board determined that such 
findings did not reflect progression of the disease during 
active service and, ultimately, no aggravation of the pre-
existing tuberculosis during active service.  A disagreement 
as to how the facts were weighed or evaluated is not 
sufficient grounds to find CUE.  See 38 C.F.R. § 20.1403(d).  
Even assuming, but not finding, that the facts were 
misinterpreted, such are not sufficient grounds to find CUE.  
See Thompson, supra.

After the Veteran was separated from active service, an X-ray 
taken in October 1945 showed findings of minimal 
tuberculosis, predominantly fibroid, and an X-ray taken in 
1946 and not clearly attributable to the Veteran showed an 
impression of other pathology.  There was then nothing until 
August 1957, at which time there were abnormalities in the 
lung.  Active pulmonary tuberculosis was not clinically 
diagnosed until 1961.

It is noted that the medical expert in July 1994 disagreed 
about the appropriate interpretation of the 1946 X-ray, 
attesting that improper testing and medical procedure failed 
to produce a record that would allow the reader now to 
determine when the disease was active.  The other expert 
argued that the Veteran's tuberculosis was active in 1945, 
two months after his discharge.  Yet, both experts agreed 
that the Veteran's disease had its onset during the Veteran's 
time as prisoner of war and that he declined rapidly after.

To the extent that the July 1994 expert's argued that 
clinical findings of tuberculosis in October 1945 
demonstrated an increase in the severity of the Veteran's 
tuberculosis during his active service, the Board in February 
1995 found that the evidence of record did not bear this out, 
and hence found that the Veteran's disease had not progressed 
during his active service.  It is within the purview of the 
Board to weigh and balance the probative value of medical 
experts, and to weigh and balance the medical evidence.  
Moreover, as delineated above, even assuming, without 
finding, that the clinical findings of the 1945 and 1946 
X-rays were misinterpreted, that alone is insufficient to 
constitute CUE.  Thompson, supra.  

Concerning the Board's application of 38 C.F.R. §§ 3.307 and 
3.309, it is noted that the regulations governing presumption 
were revised to include inservice aggravation as well as 
inservice incurrence under 38 C.F.R. § 3.307.  But this 
revision did not occur until after February 1995.

Although 38 U.S.C.A. § 1112 stated at the time of the 
February 1995 Board decision that active tuberculosis disease 
developing a 10 percent degree of disability or more within 
three years from the date of separation from active service 
"shall be considered to have been incurred in or aggravated 
by" such service, the regulations did not interpret the 
presumption to apply to aggravation of pre-existing 
conditions.  At the time of the February 1995 Board decision, 
38 C.F.R. § 3.307 stated that a disease, such as active 
tuberculosis, manifest to a 10 percent degree or more within 
the applicable time period (here three years) "will be 
considered to have been incurred in service."  Aggravation 
is not mentioned.

The conflict between the statute and the regulation became 
the subject of a General Counsel's opinion in 1998 and, 
subsequently, of a Federal Circuit case in 2000.  Ultimately, 
the regulations were revised to allow a presumption for 
aggravation of pre-existing conditions under 38 C.F.R. 
§ 3.307.  However, this revision was not in effect until 
2002.  See VAOPGCPREC14-98 (October 1998); Splane v. West, 
216 F. 3d 1058 (2000); and 67 Fed. Reg. 67792 - 67793 (Nov. 
7, 2002) which revised 38 C.F.R. § 3.307)). 

Thus, even assuming, without finding, that the clinical 
findings in October 1945 and February 1946 were sufficient to 
establish active tuberculosis to a degree of 10 percent 
within three years after the Veteran's discharge from active 
service, the regulations at the time of the February 1995 
Board decision did not provide presumptive service connection 
for a pre-existing condition on the basis of aggravation.  As 
delineated above, a change in law or interpretation of a 
statute or regulation is not a sufficient basis for finding 
CUE in a prior Board decision.  

In sum, there was a tenable basis for the Board's February 
1995 decision.  As such, a finding that the appellant's claim 
that the February 1995 Board decision was based on clear and 
unmistakable error, regretfully, is not warranted.


ORDER

The Board's decision of February 28, 1995 was not clearly and 
unmistakably erroneous.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


